                  Case 2:20-cv-01383-MCE-AC Document 7 Filed 02/05/21 Page 1 of 4


            1 LEWIS BRISBOIS BISGAARD & SMITH LLP
              JOHN S. POULOS, SB# 154689
            2   E-Mail: John.Poulos@lewisbrisbois.com
              CHRISTOPHER R. RODRIGUEZ, SB# 212274
            3   E-Mail: Chris.Rodriguez@lewisbrisbois.com
              2020 West El Camino Avenue, Suite 700
            4 Sacramento, California 95833
              Telephone: 916.564.5400
            5 Facsimile: 916.564.5444

            6 OCOTILLO LAW & POLICY PARTNERS, LLP
              PADRAIC I. MCCOY, SB# 223341
            7   E-Mail: mccoy@olp-partners.com
              RORY E. DILWEG, SB# 225828
            8   E-Mail: rdilweg@olp-partners.com
              6650 Gunpark Drive, Suite 100
            9 Boulder, CO 80301
              Telephone: 303.500.7756
           10 Facsimile: 303.558.3893

           11
              Attorneys for Plaintiff, THE BUENA VISTA
           12 RANCHERIA OF ME-WUK INDIANS, A
              FEDERALLY RECOGNIZED INDIAN TRIBE
           13

           14                                    UNITED STATES DISTRICT COURT

           15                            FOR THE EASTERN DISTRICT OF CALIFORNIA
           16

           17 THE BUENA VISTA RANCHERIA OF ME-                    CASE NO. 2:20-CV-01383-MCE-AC
              WUK INDIANS, a federally recognized
           18 Indian Tribe,                                       STIPULATION AND ORDER
                                                                  ALLOWING PLAINTIFF TO FILE FIRST
           19                      Plaintiff,                     AMENDED COMPLAINT
           20             vs.
           21 AMADOR COUNTY, CALIFORNIA; and
              THE AMADOR COUNTY BOARD OF
           22
              SUPERVISORS,
           23

           24                      Defendants.

           25

           26
           27

           28
LEWI
S               4814-0686-8182.1
BRISBOI                                   STIPULATION AND ORDER ALLOWING PLAINTIFF TO FILE
S                                              FIRST AMENDED COMPLAINT FOR DAMAGES
BISGAARD
& SMITH
       Case 2:20-cv-01383-MCE-AC Document 7 Filed 02/05/21 Page 2 of 4


 1            WHEREAS, on July 9, 2020, THE BUENA VISTA RANCHERIA OF ME-WUK

 2 INDIANS (“Plaintiff”) filed its Complaint for (1) declaratory and injunctive relief, (2) an

 3 accounting, (3) rescission, (4) breach of the covenant of good faith and fair dealing, (5) specific

 4 performance, and (6) unfair business practices against defendants AMADOR COUNTY,

 5 CALIFORNIA and THE AMADOR COUNTY BOARD OF SUPERVISORS (together,

 6 “Defendants”); and

 7            WHEREAS, Plaintiff, through its counsel of record, has met and conferred with

 8 Defendants, through their counsel of record, in connection with Plaintiff’s intent to file a First

 9 Amended Complaint in this matter; and

10            WHEREAS, a copy of Plaintiff’s proposed First Amended Complaint, which has

11 previously been circulated to, and reviewed by Defendants’ counsel, is attached hereto as Exhibit

12 A.

13            IT IS HEREBY STIPULATED, by and between Plaintiff and Defendants, by and through

14 their respective counsel, that:

15            1. Plaintiff should be granted leave to file its First Amended Complaint, a copy of which

16                 is attached hereto as Exhibit A;

17            2. For purposes of any statute of limitations, Plaintiff shall be deemed to have filed the

18                 First Amended Complaint upon the filing of this stipulation, and Defendants in any

19                 event agree to the tolling of any unexpired statute of limitations applicable to any claim

20                 set forth in the First Amended Complaint, as of the date of filing of this stipulation; and

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///
     4814-0686-8182.1                                   2 of 3
                             STIPULATION AND ORDER ALLOWING PLAINTIFF TO FILE
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
       Case 2:20-cv-01383-MCE-AC Document 7 Filed 02/05/21 Page 3 of 4


 1            3. Defendants’ pleading in response to Plaintiff’s First Amended Complaint shall be due

 2                 thirty days after the Court’s order entered in connection with this stipulation.

 3 IT IS SO STIPULATED.

 4

 5 DATED: February 1, 2021                         LEWIS BRISBOIS BISGAARD & SMITH                LLP

 6

 7
                                                   By:           /s/ Christopher R. Rodriguez
 8                                                       Christopher R. Rodriguez
                                                         Attorneys for Plaintiff, THE BUENA VISTA
 9                                                       RANCHERIA OF ME-WUK INDIANS, A
                                                         FEDERALLY RECOGNIZED INDIAN TRIBE
10

11 DATED: February1, 2021                          NIELSEN MERKSAMER PARRINELLO GROSS &
12                                                 LEONI LLP

13

14                                                 By:          /s/ Christopher E. Skinnell
                                                         Christopher E. Skinnell
15                                                       Attorneys for Defendants AMADOR COUNTY,
16                                                       CALIFORNIA; and THE AMADOR COUNTY
                                                         BOARD OF SUPERVISORS
17

18

19

20

21

22

23

24

25

26
27

28
     4814-0686-8182.1                                    3 of 3
                             STIPULATION AND ORDER ALLOWING PLAINTIFF TO FILE
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
       Case 2:20-cv-01383-MCE-AC Document 7 Filed 02/05/21 Page 4 of 4


 1

 2                                                ORDER

 3            The Court having reviewed the foregoing Stipulation, and good cause appearing therefore:

 4            IT IS HEREBY ORDERED that Plaintiff, THE BUENA VISTA RANCHERIA OF ME-

 5 WUK INDIANS, A FEDERALLY RECOGNIZED INDIAN TRIBE, is granted leave to file its

 6 First Amended Complaint, a copy of which is attached hereto as Exhibit A.

 7            IT IS ALSO ORDERED that Defendants AMADOR COUNTY, CALIFORNIA’s and

 8 THE AMADOR COUNTY BOARD OF SUPERVISORS’ responsive pleading shall be due thirty

 9 days after the date of this Order.

10            IT IS FURTHER ORDERED that the First Amended Complaint for Damages is deemed

11 filed as of the date this Order is transmitted via the CM/ECF system.

12            IT IS SO ORDERED.

13 Dated: February 4, 2021

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     4814-0686-8182.1                               4 of 3
                           STIPULATION AND ORDER ALLOWING PLAINTIFF TO FILE
                                FIRST AMENDED COMPLAINT FOR DAMAGES
